DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 April 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The British Thomson-Houston Company (GB 0012663; hereinafter “The British Company”).
Regarding Claim 1, The British Company discloses a fluid sensing apparatus (Figure 1). The apparatus comprising: 
a fluid flow channel (within 1) having an inlet (from the right) and an outlet (to the left); 
at least one fluid conduit in fluid communication with the fluid flow channel (9 or 10); 
a fluid sensor (generally within casing 5) having a casing (generally at 16) and at least one sensor port in fluid communication with the at least one fluid conduit and providing access into the casing (within 6); 
a pressure compensation chamber (within 5) in which the casing of the fluid sensor is enclosed (Figure 1); and 
at least one pressure compensation conduit (13) in fluid communication with the pressure compensation chamber and with the fluid flow channel (Figure 1), wherein the at least one pressure compensation conduit extends between the pressure compensation chamber and a location along the fluid flow channel such that fluid flowing along the fluid flow channel at the location of the at least one pressure compensation conduit during use enters the pressure compensation chamber via the at least one pressure compensation conduit (Figure 1), and 
wherein the at least one fluid conduit (either 9 or 10) extends between the at least one sensor port and a location along the fluid flow channel such that fluid flowing along the fluid flow channel at the location of the at least one fluid conduit during use enters the casing of the fluid sensor via the at least one fluid conduit (via 6 to 9 to 10 and out 7).  
Regarding Claim 16, The British Company discloses where the fluid flow channel is surrounded and defined by an outer wall of the fluid flow channel (1), and wherein the at least one pressure compensation conduit (13) and the at least one fluid conduit (9 or 10 via 6 or 7) extend through the outer wall of the fluid flow channel (Figure 1).  
Regarding Claim 17, The British Company discloses where the at least one pressure compensation conduit (13) extends between the pressure compensation chamber and the location along the fluid flow channel such that a portion of the fluid flowing along the fluid flow channel at the location of the at least one pressure compensation conduit during use enters the pressure compensation chamber via the at least one pressure compensation conduit (from 1 to inside 5 as shown in Figure 1).
Regarding Claim 18, The British Company discloses where the at least one fluid conduit (9 or 10) extends between the at least one sensor port and the location along the fluid flow channel such that a portion of the fluid flowing along the fluid flow channel at the location of the at least one fluid conduit during use enters the casing of the fluid sensor via the at least one fluid conduit (Figure 1).  
Regarding Claim 19, The British Company discloses where the pressure compensation chamber (within 5) is remote from the fluid flow channel (Figure 1).  
Regarding Claim 20, The British Company discloses where a portion of the fluid flowing along the fluid flow channel (within 1) at the location of the at least one pressure compensation conduit (13) during use is diverted from the fluid flow channel to enter the pressure compensation chamber via the at least one pressure compensation conduit (Figure 1).  
Regarding Claim 21, The British Company discloses where a portion of the fluid flowing along the fluid flow channel at the location of the at least one fluid conduit during use is diverted from the fluid flow channel to enter the casing of the fluid sensor via the at least one fluid conduit (from 6 to 9 as seen in Figure 1).  
Regarding Claim 22, The British Company discloses where the at least one pressure compensation conduit extends between the pressure compensation chamber and at least one location along the length of the fluid flow channel between the inlet and the outlet (13; Figure 1).  
Regarding Claim 23, The British Company discloses where the at least one fluid conduit extends between the at least one sensor port and at least one location along the length of the fluid flow channel between the inlet and the outlet (6 to 9 as shown in Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over The British Thomson-Houston Company (GB 0012663; hereinafter “The British Company”) in view of Gould et al (US 2003/0061888).
Regarding Claim 9, The British Company discloses all essential element s of the current invention as discussed above, except for a sensor seal between the at least one sensor port and the at least one fluid conduit, wherein the at least one fluid conduit is isolated from the pressure compensation chamber by the sensor seal.
Gould et al teach a fluid sensing apparatus (Figure 7) with a sensor seal (redundant seals 52 and 54) between the at least one sensor port and the at least one fluid conduit (from 30 and 32), wherein the at least one fluid conduit (30) is isolated from the pressure compensation chamber (22) by the sensor seal (52 and 54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The British Company to incorporate the teachings of Gould et al and provide for a sensor seal between the at least one sensor port and the at least one fluid conduit, wherein the at least one fluid conduit is isolated from the pressure compensation chamber by the sensor seal.  The seal would prevent exposure of the sensing system from potential exposure to and contamination from the fluids within the system, as taught by Gould et al (Paragraph 33).
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Gould et al (US 2003/0061888) in view of The British Thomson-Houston Company (GB 0012663; hereinafter “The British Company”).
Regarding Claim 13, Gould et al disclose a mass flow controller (Figure 7) comprising a fluid control valve (22 in Figure 7), control electronics (generally at 46) and a fluid sensing apparatus (20), wherein the control electronics is configured to control the fluid control valve based on a sensor signal provided by the fluid sensing apparatus (paragraph 41), but is moot to where the fluid sensing apparatus is the fluid sensing apparatus of Claim 1.
The British Company teach a fluid sensing apparatus (Figure 1). The apparatus comprising: 
a fluid flow channel (within 1) having an inlet (from the right) and an outlet (to the left); 
at least one fluid conduit in fluid communication with the fluid flow channel (9 or 10); 
a fluid sensor (generally within casing 5) having a casing (generally at 16) and at least one sensor port in fluid communication with the at least one fluid conduit and providing access into the casing (within 6); 
a pressure compensation chamber (within 5) in which the casing of the fluid sensor is enclosed (Figure 1); and 
at least one pressure compensation conduit (13) in fluid communication with the pressure compensation chamber and with the fluid flow channel (Figure 1), wherein the at least one pressure compensation conduit extends between the pressure compensation chamber and a location along the fluid flow channel such that fluid flowing along the fluid flow channel at the location of the at least one pressure compensation conduit during use enters the pressure compensation chamber via the at least one pressure compensation conduit (Figure 1), and 
wherein the at least one fluid conduit (either 9 or 10) extends between the at least one sensor port and a location along the fluid flow channel such that fluid flowing along the fluid flow channel at the location of the at least one fluid conduit during use enters the casing of the fluid sensor via the at least one fluid conduit (via 6 to 9 to 10 and out 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gould et al to incorporate the teachings of The British Company to provide for a fluid sensing apparatus of Claim 1.  Doing so would be simple substitution of one known element for another to obtain predictable results (the pressure sensor of Gould et al with the pressure sensor of The British Company).
Regarding Claim 15, Gould et al as modified by The British Company teach all essential elements of the current invention as discussed above, except for wherein the mass flow controller is a miniature mass flow controller.
It would have been an obvious matter of design choice to provide for wherein the mass flow controller is a miniature mass flow controller, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Providing a miniature mass flow controller would allow the controller to be utilized in smaller systems, or to take up less space in systems with special limitations.
Allowable Subject Matter
Claims 3-8, 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the fluid sensor is mounted on a printed circuit board which forms part of the pressure compensation chamber”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 10 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the at least one fluid conduit comprises a first fluid conduit extending from a first location along the fluid flow channel, and a second fluid conduit extending from a second location along the fluid flow channel, and wherein the at least one sensor port comprises a first sensor port in fluid communication with the first fluid conduit and a second sensor port in fluid communication with the second fluid conduit”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 14 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the fluid sensing apparatus further comprises: a main printed circuit board on which the control electronics are mounted; and an auxiliary printed circuit board on which the fluid sensor is mounted and which forms part of the pressure compensation chamber”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753